Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Levinson (US 20180261117 A1) in view of Pea et al. (US 20040125133 A1), and further in view of Nesichi et al. (US 20180098813 A1)

	In regards to claim 1, Levinson teaches, A system for developing an interactive …training content to simulate an educational learning environment presented to a display …, the system comprising: (See abstract, fig. 1, display 141-142, fig. 3, method is provided for producing and providing educational digital media modules.  The system may facilitate the segmentation and synchronization of multiple digital media components for combination in an educational digital media module.)
a source media engine configured to permit a developer to select a plurality of media files for inclusion into a content steam, wherein the plurality of media files includes at least one prerecorded video file (“Developer” used herein under the broadest reasonable interpretation can be interpreted as a specific person or a system itself. See fig. 3, step 402-404, paragraphs 21, 48, 57-58, 98-100, process 400 may include receiving a core media file selection… The core media file may include multiple segments 1121, 1122, 1123...a core media file 112, e.g., an educational video, such as a nature video. The user may select segments of the core media file 112 to be paired to complementary media file segments 115. Core media file having segments is selected for inclusion into educational digital media module)
a sequencing engine configured to permit the developer to generate an ordered sequence of the selected media files, and provide a predetermined transition between media files in the content stream; (See fig. 1, paragraphs 2, 7, 45, Educational digital media files may be partitioned into segments of varying length.  Start and stop points of segments may be selected, for example, to break up topic material and permit a user to navigate the digital media file with greater ease… Multiple segments, each defined by a start point and an end point, may be arranged linearly to form a digital media file…    Based on an initially selected media file segment, e.g., a core media file segment, segmentation and synchronization tool 204 may associate multiple file segments 115 with the core segment. The user may select start and stop points of multiple digital media file segments in a core media file 112…paragraph 100, several core media file segments, intended for play one after another, may be selected.)
an interaction engine configured to permit the developer to add interactive supplemental display output to the content stream so that at least one of captions, text description, and quizzes are presented to the viewer during playback of the content stream on the display …, wherein the at least one of captions, text description, and quizzes are presented at predetermined times during playback of the content stream to permit the viewer to interact in real-time with the content stream; (See fig. 3, step 406-412, paragraphs 101-105, operation 406, process 400 may include selecting a primary complementary media file and a secondary complementary media file from the plurality of complementary media file segments according to the core media file selection, the customization rule set, and the user profile.  After a core media file has been selected, customization tool 207 may select appropriate primary and secondary complementary 
the interaction engine configured to provide user control, so that the viewer reacts to the content stream during the playback of the content stream and provides output or commands to control operation of the interactive supplemental display output during the playback of the content stream; (See fig. 3, step 410-414, paragraphs 104-106, operation 410, process 400 may include transmitting the educational digital media module 111 to a user device and causing the user device to output the educational digital media module 111...operation 412, process 400 may include receiving user interaction information about a user's interaction with the concurrent digital media display.  During output of an educational digital media module 111, a user may interact 
a data collection engine configured to collect data during the playback of the content stream, based on viewer interaction in response to the supplemental display output provided to the viewer during playback of the content stream; and (See fig. 3, step 412-414, paragraphs 105-106, A user's actions and interactions with the educational digital media module 111 may be stored and transmitted to a user adaptation tool 208, which may be in operation on educational content server 150.  User adaptation tool 208 may store user interaction information in user profile database 275 in association with a corresponding user profile.)
a delivery engine configured to package the content stream for playback on the display … (See fig. 3, step 408-410, paragraph 103-104, operation 408, process 400 may include generating an educational digital media module 111 including one or more of a core media file selection, a primary complementary file, a secondary complementary media file, and a supplemental file component.  The educational digital media module 111 may be generated by customization tool 207. operation 410, process 400 may include transmitting the educational digital media module 111 to a user device and causing the user device to output the educational digital media module 111. See paragraph 8, the educational digital media module to a user device having a display to cause the user device to playback the core media file selection, the primary complementary media file, and the secondary complementary media file simultaneously.)

Levinson does not specifically teach, prerecorded video file originally recorded in a 360 degree format;
However, Pea further teaches, prerecorded video file originally recorded in a 360 degree format; (See fig. 2A, paragraph 30, Overview 210 may be associated with a standard video stream, still image, or animation, or may utilize a panoramic 360-degree representation of a video scene.)
	Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the system of Levinson to further comprise system taught by Pea because Pea supports analytical tools enabling users to explore and quantify the significance of media content and commentary being shared (paragraph 4). Also, achieving benefit from high-performance delivery of digital video content over the Internet (paragraph 58). Also paragraphs 147-161 provide many advantages using panoramic map/videos. 
Levinson-Pea does not specifically teach, interactive mixed-reality training content …display of a virtual-reality (VR) headset worn by a viewer…
However, Nesichi further teaches, interactive mixed-reality training content …display of a virtual-reality (VR) headset worn by a viewer…(See abstract, fig. 1, VR headset 135, input device 105, VR simulation system 115, fig. 5a-5f, paragraph 11, 15, 59, methods for rendering medical procedures in a virtual reality, where fig. 2 depicts steps for every frame. Also see abstract, operating room for a training a trainee are provided.  A medical procedure can be simulated and a trainee can manually 
	Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the system of Levinson-Pea to further comprise system taught by Nesichi because realistic hands on experience learning content is provided to the user using VR, therefore user’s gain of skill/knowledge is further improved in addition to traditional learning contents (i.e. viewing lesson, taking quizzes) (paragraph 9).

In regards to claim 2, Levinson-Pea-Nesichi teaches the system according to claim 1, wherein inclusion in the content stream of the at least one prerecorded video file reduces computer processing time when creating the content stream. (See Levinson fig. 3, steps 404-406 and associated paragraphs, inclusion of prerecorded video file into content stream. Also see Pea paragraphs 57, 69, 122, compressing video to reduce amount of data required for processing. Thus, selected video in Levinson can be a compressed video (i.e. lower in size) which will reduce processing time.)

In regards to claim 3, Levinson-Pea-Nesichi teaches the system according to claim 1, wherein a plurality of prerecorded video files originally recorded in a 360 degree are concatenated together along with a plurality of embedded multimedia files to form the content stream, wherein selected embedded multimedia files present captions, text description, and quizzes to the user during playback of the content stream on the display of the VR headset worn by the viewer.  (See Pea fig. 2A, paragraph 30, 

In regards to claim 4, Levinson-Pea-Nesichi teaches the system according to claim 1, wherein inclusion of the prerecorded video files in the content stream reduces computer processing time required to render the content stream suitable for playback on the display of the VR headset. (See Levinson fig. 3, steps 404-406 and associated paragraphs, inclusion of prerecorded video file into content stream. Also see Pea paragraphs 57, 69, 122, compressing video to reduce amount of data required for processing. Thus, selected video in Levinson can be a compressed video (i.e. lower in size) which will reduce processing time. See Nesichi abstract, fig. 1, VR headset 135, input device 105, VR simulation system 115, fig. 5a-5f, paragraph 11, 15, 59, methods for rendering medical procedures in a virtual reality, where fig. 2 depicts steps for every frame (i.e. moving frame = video). Also see abstract, operating room for a training a trainee are provided.  A medical procedure can be simulated and a trainee can manually manipulate a medical tool to perform the simulated medical procedure in virtual reality on a virtual reality avatar in the virtual reality simulation.)

In regards to claim 5, Levinson-Pea-Nesichi teaches the system according to claim 3, wherein multimedia files include at least one of a video clip, power point presentation, animation, image file, text file, and spreadsheet file. (See Pea fig. 2A, paragraph 30, Overview 210 may be associated with a standard video stream, still image, or animation, or may utilize a panoramic 360-degree representation of a video scene. Also see Levinson fig. 1, core media file 112, complementary file 113, paragraph 100, concatenated video segments are intended to play one after another along with plurality of complementary files. Also see Levinson paragraph 18, 24, 35, 81, complementary/supplemental files include text description, photos, slide shows, quizzes, etc.. Also see Nesichi fig. 5e, displaying additional text information superimposed on the frame on VR headset worn by the viewer)

In regards to claim 6, Levinson-Pea-Nesichi teaches the system according to claim 1, including a server configured to simultaneously present the content stream the VR headset display of a plurality of viewers, and wherein the viewers are located remotely in separate geographical areas. (See Nesichi fig. 5A, user is using VR headset display at a remote location. Also see paragraph 31-32, 46, 52, 57, the system can accommodate multiple trainees in one simulation.  For example, a surgeon trainee can experience a simulation of a heart surgery simulation on a patient (e.g., avatar) and a nurse trainee can assist the surgeon trainee.  The surgeon can see the nurse trainee depicted as a bot within the VR scene, and the nurse trainee can see the surgeon depicted as bot within the VR scene.  The surgeon trainee can use haptic tools 

In regards to claim 7, Levinson-Pea-Nesichi teaches the system according to claim 1, including at least one input device that permits the viewer to select and control objects displayed to the viewer on the display of the VR headset during playback of the content stream. (See Nesichi fig. 1, input device 105, paragraphs 11, 37, 73, The system also includes a haptic medical tool for the trainee to manually manipulate during the simulation…  The medical procedure simulation system 110 can be coupled to the input device 105, the medical tool 125 to receive one or more inputs.  The medical tool can be a device that can sense motion and touch of the trainee.  The medical tool 125 can be a device that is capable of intaking haptic inputs.  For example, the medical tool 125 can be a laparoscopic trocar or GI/Bronchoscopy tools.  The input device 105 can be a tablet, smart phone, personal computer, touch screen device, or any combination thereof. Also see fig. 5a, paragraph 79, user holding two medical tools. Also see fig. 5E, user making interaction with user interface using input device. Also see fig. 5F )

In regards to claim 8, Levinson-Pea-Nesichi teaches the system according to claim 7, wherein the at least one input device includes at least one of a VR glove, a VR laser pointer, a custom VR device designed for a specific task, and a VR mouse. (See Nesichi fig. 1, input device 105, paragraphs 11, 37, 73, The system also includes a haptic medical tool for the trainee to manually manipulate during the simulation…  The medical procedure simulation system 110 can be coupled to the input device 105, the 

In regards to claim 9, Levinson-Pea-Nesichi teaches the system according to claim 1, wherein the data collection engine generates a report that indicates a level of competency by the viewer with respect to the educational learning environment and the content stream presented to the viewer. (See Levinson pp 26, Where a user has not 
successfully completed a lesson, for example, the user has failed a quiz or 
test to demonstrate progress, customization tool 207 may select a core media 
file 112 to be played again for the user.  Also see paragraph 28, Customization tool 207 may select media file segments based on a user's demonstrated proficiency with the material.  That is, a user who has demonstrated significant mastery over material, for example through high scores on tests, may receive complementary digital media files 113, 114 and/or supplementary components calibrated to the student's high skill level.  
A user of higher proficiency may receive media files that explain concepts in greater depth and/or at a higher level of abstraction.  Thus, even though two users may be studying the same lesson, materials provided to the users may differ according to the 

In regards to claim 10, Levinson-Pea-Nesichi teaches the system according to claim 1, wherein the educational learning environment is a medical environment directed to medical technicians, medical students, and medical doctors. (See Nesichi figs. 5a-5f and associated paragraphs)

Claims 11-19 are similar in scope to claims 1-9, therefore, they are rejected under similar rationale as set forth above.

In regards to claim 20, Levinson-Pea-Nesichi teaches the limitations of claim 20 similar to rejection of claim 1 set forth. However, claim 1 does not specifically recite, - 25 -a virtual-reality (VR) headset worn by a viewer, configured to playback the content stream to the viewer on a display of the VR headset. Levinson-Pea-Nesichi further teaches this in at least Nesichi fig. 1, VR heatset 135, 5a-5f associated paragraphs. Rest of the limitations are rejected under similar rationale as set forth above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN S LEE whose telephone number is (571)272-2674.  The examiner can normally be reached on Monday - Friday 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on (571)272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN S LEE/           Primary Examiner, Art Unit 2177